Citation Nr: 1534128	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to March 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.  This case was previously remanded by the Board in August 2013 and September 2014.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran indicated in correspondence dated in April 2015 that she completed a vocational rehabilitation program to work as an orthopedic technician, but the job "was too demanding physically and I am unable to perform the duties of the job without having considerable pain."  She further stated, "I am unable to work."  The Board interprets these statements as an indication that the Veteran feels she is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to her claim for entitlement to a disability rating in excess of 20 percent for lumbosacral strain, the Veteran was provided a VA examination in December 2013, over a year and a half ago.  The Veteran has indicated that her condition has worsened since that time.  Specifically, she reports that she experiences flare-ups in her lumbosacral strain symptoms.  She further reports that, approximately three to six times per year, she cannot get out of bed due to the symptoms.  In addition, she now experiences right-side radicular pain that travels across her back and down to her right calf.  See VA Form 21-4138, Statement in Support of Claim, received in November 2014.  The Board notes that, pursuant to the September 2014 Board remand, the record was forwarded to a VA examiner for an addendum opinion.  However, in providing the November 2014 VA addendum opinion, the VA examiner did not conduct an in-person interview or examination of the Veteran.  Therefore, the November 2014 VA addendum opinion does not fully describe the current nature and severity of the Veteran's service-connected lumbosacral strain.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected lumbosacral strain may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, in correspondence dated in April 2015, the Veteran indicated that she completed ten sessions of physical therapy to address her lumbosacral strain symptoms.  It does not appear that records related to the referenced physical therapy have been obtained.  The Veteran indicated in the April 2015 letter that she was attempting to schedule an appointment to obtain a new spine MRI.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As such, the case must be remanded so that the Veteran may be contacted to identify any outstanding records relevant to the issues on appeal, to include those pertaining to the physical therapy and possible new spine MRI referenced in her April 2015 letter.

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claim that is remanded herein could have a significant impact on her TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board observes that the Veteran has not been provided notification of the factors relevant to establishing that benefit.  Accordingly, on remand, the Veteran should be sent a notification letter explaining the factors relevant to establishing entitlement to a TDIU.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be enclosed with the notification letter.  In addition, to ensure that the record accurately reflects the Veteran's current ability to secure or follow a substantially gainful occupation, the VA examiner who provides the VA examination for the Veteran's service-connected low back disability on remand should also be asked to comment on the effect that disability has on the Veteran's ability to work.

The Board further observes that the Veteran currently does not meet the percentage requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to her claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private and VA health care providers for the service-connected lumbosacral strain.  The Board is particularly interested in the records referenced in the Veteran's April 2015 letter, namely, records pertaining to her physical therapy and records relating to the planned spine MRI, if any exist.  All attempts to obtain any identified relevant records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected lumbosacral strain.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that service-connected disability, to include any radicular pain symptoms.  The record and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should report the range of motion for the thoracolumbar spine.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected lumbosacral strain.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of flare-ups in symptomatology in the record and upon examination, to include those in her April 2015 letter.  If the Veteran indicates that she is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups, if feasible.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner should comment on the effect that the Veteran's service-connected lumbosacral strain has on her ability to work.  For example, the examiner should state the extent to which the disability affects the Veteran's ability to sit, stand, walk, lift, carry, and perform other exertional and nonexertional functions typical of work.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher rating may be granted for the service-connected lumbosacral strain.  Then, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




